Citation Nr: 0406253	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  96-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
including secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from October 1983 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  That decision, among other things, denied 
service connection for a left knee disability and granted 
service connection for a right knee disability.  The veteran 
had initially claimed that the left knee disability resulted 
from calcium deposits that were aggravated by his military 
service, and in his March 1996 notice of disagreement (NOD) 
stated that the left knee disability was the result of 
favoring that knee due to the right knee disability.  A 
November 1996 rating decision confirmed the denial of service 
connection for the left knee disability, rejecting both the 
secondary service connection argument and the aggravation by 
military service argument.  He appealed on both bases.

The Board, in November 2000, remanded the claim, instructing 
the RO to obtain the veteran's service medical records 
(SMRs), including those of inpatient treatment he had 
received from the Camp Lejeune Naval Hospital.  The Board 
also ruled that he should be given a VA orthopedic 
examination to determine whether his left knee disability was 
proximately due to or the result of, or aggravated by, his 
right knee disability.

After a May 2002 VA examination answered this question in the 
negative, the RO issued a July 2003 supplemental statement of 
the case (SSOC) continuing the denial of the veteran's claim 
for service connection for his left knee disability.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim for service 
connection for his left knee disability has been obtained.

2.  There is unrefuted probative medical evidence of record 
indicating the veteran's left knee disability is entirely 
related to his Osgood-Schlatter's disease, 
which pre-existed and was not incurred in or aggravated by 
his military service.


CONCLUSION OF LAW

The veteran's left knee disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of his service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his original claim for entitlement to service 
connection for his left knee disability, in December 1994.  
But the VCAA applies to claims, as here, filed prior to its 
November 9, 2000 effective date if VA had not decided the 
claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the Board had yet to issue its November 2000 decision 
that remanded the claim to the RO, which subsequently issued 
a July 2003 SSOC.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending 
before RO or Board, and those on appeal before a Court).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412, 2004 
U.S. App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the United 
States Court of Appeals for Veterans Claims (Court) revisited 
the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at *24 - *29.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

In the present case, the veteran's claim for entitlement to 
service connection for the veteran's left knee disability was 
denied in April 1995.  After that rating action was 
promulgated, the claim came before the Board twice, in April 
1999 and on November 20, 2000, and was remanded both times.  
The latter remand was in part to provide VCAA notice to the 
veteran.  The RO provided such notice to the veteran in its 
March 20021 letter to him and included the text of the VCAA 
implementing regulations in its July 2003 SSOC.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim (nor could it have been, as the adjudication preceded 
the VCAA's enactment), the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at *27-*28.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. at *28-*29 ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 2004 U.S. App. LEXIS 115, 
*9-*13 (no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
March 2001 letter was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
after the most recent remand by the Board, in its July 2003 
SSOC, prior to the post-remand transfer and certification of 
the appellant's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to the veteran.

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 202) and 
38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
*30 (quoting 38 C.F.R. § 3.159(b)(1) (2003)).

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

The March 2001 VCAA letter listed the evidence the RO had 
already received from the veteran, and told him, "We need 
any further evidence available pertaining to the issues on 
appeal, namely, names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who 
have treated you for your left knee disability."  The RO 
also stated that if the veteran wanted it to request private 
medical records, he should fill out the appropriate releases 
or contact the private physicians himself, but that he 
should not contact any VA facilities.  Rather, the veteran 
should indicate which VA hospitals treated him and the RO 
would get this information directly from them.

The RO's March 2001 letter thus provided the information 
specified by Quartuccio and, in its comprehensive and case 
specific listing of the types of evidence the veteran could 
provide, met Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even 
though the letter did not use such exact language.  See 
Pelegrini, at *30.

Moreover, all the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Sutton v. Brown, 9 Vet. 
App. at 564; Bernard v. Brown, 4 Vet. App. at 393-394.  In 
this case, because each of the four content requirements of 
a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Finally, the RO complied with the Board's remand instructions 
to obtain the records of the veteran's treatment from the 
Camp Lejeune Naval Hospital.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Moreover, the RO has also obtained VA 
and private medical records and there is no indication there 
are additional relevant records of any kind that have not 
been associated with the claims file.  The RO thus complied 
with the VCAA's preliminary duty to assist provisions and 
their implementing regulations. 

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will therefore proceed to 
adjudicate the veteran's claim for entitlement to service 
connection for his left knee disability.

Governing Statutes, Regulations, Case Law, and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2003).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the service medical records (SMRs) show 
the veteran injured his right knee in service, and the 
resulting disability in that knee since has been service 
connected.  The November 1983 SMRs reflect that, at that 
time, he injured his knee and was diagnosed with a knee 
strain, which was treated with rest, heat, and an Ace wrap.  
The November 1983 SMRs also reflect that the veteran had been 
diagnosed with Osgood-Schlatter's disease, which is 
characterized by swelling and pain of the tibial tubercle and 
commonly occurs in adolescent boys, prior to entry into 
service.

At a January 1995 VA examination, the veteran was diagnosed 
with arthralgia of his left knee.  The veteran indicated at 
this examination that he had pain in his left knee since 
childhood with prominence of the tibial tubercle, with 
tenderness.  The examination revealed a prominent tibial 
tubercle with mild subjective tenderness on pressure.  The 
examiner stated that the left knee joint was otherwise 
entirely within normal limits, showing no limitation of 
motion, abnormal mobility, or dysfunction.

At the August 1996 hearing before the RO, the veteran again 
acknowledged the 
pre-existing Osgood-Schlatter's disease (p. 1) and reiterated 
that the right knee disability caused him to favor his left 
knee (pp. 3-4).  He also noted that the orthopedic surgeon at 
Camp Lejeune said that the pain below his knee is caused by a 
pinched nerve in his back (p. 4).  The veteran did not 
specify which knee he was referring to, although he was 
likely referring to the right knee, which had just been 
operated on.  In any case, there is no reference to a pinched 
nerve in the veteran's back, and no mention of the veteran's 
left knee, in the records of his treatment at the Camp 
Lejeune Naval Hospital.

As instructed by the Board in its November 2000 remand, the 
RO ordered an orthopedic examination, which was performed by 
a QTC examiner in May 2002.  The veteran told the examiner 
that he favored his left knee as a result of his service-
connected right knee disability, and also noted the calcium 
deposits behind his left knee.  The veteran also noted that 
his left knee had bothered him for 28 years, and that he was 
diagnosed with Osgood-Schlatter's disease as a teenager.

The examiner stated that he reviewed the veteran's medical 
records and that there was an erroneous notation of a left 
knee injury in the February 1989 records of the Yokosuka, 
Japan, Naval Hospital, which indicated an injury and 
operation to the veteran's left knee, but should have 
reflected a right knee injury and operation.  The examiner 
diagnosed the veteran with status post Osgood-Schlatter's 
disease with osseous hypertrophy of the tibial tubercle.  
There was pain, stiffness, and lack of endurance of the left 
knee.  There was also some swelling the size of a small 
walnut of the tibial tubercle area, but flexion and extension 
were normal bilaterally.  In response to the Board's question 
relating to the etiology of the left knee disability, the 
examiner stated:

[I]t is my opinion that it is not at least as 
likely as not that the veteran has a left knee 
disability that is proximately due to or the 
result of, or being aggravated by, his service-
connected right knee disability.  His current left 
knee disability and condition of Osgood-
Schlatter's disease with osseous hypertrophy, in 
my opinion appears to be entirely related to the 
aftereffects of his Osgood-Schlatter's disease and 
is not likely the result of the right knee 
disability.

Thus, the QTC examiner precisely answered the Board's 
question and determined there was no nexus between the 
veteran's service-connected right knee disability and his 
current left knee disability.  Moreover, the examiner 
concluded that the current left knee disability is due 
entirely to the veteran's pre-service Osgood-Schlatter's 
disease, and not any knee or other injury he suffered during 
service.  The veteran's claim for service connection for his 
left knee disability must therefore be denied because the 
competent medical evidence indicates there is no nexus 
between his current left knee disability and his service in 
the military, and that it is not otherwise proximately due to 
or the result of or aggravated by his service-connected right 
knee disability.  Cf. Allen v. Brown, 7 Vet. App. 439, 449 
(1995) (where record contained medical opinions both for and 
against the claimed etiological relationship between 
appellant's service connected right knee arthritis and 
existing left knee arthritis, Board erred in denying claim 
for secondary service connection for left knee arthritis); 38 
C.F.R. § 3.310(a) (2003).

Moreover, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).



ORDER

The veteran's claim for service connection for his left knee 
disability is denied.



	                        
____________________________________________
	Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



